Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to proposed Amendment filed on August 20, 2021
The proposed amendment that filed on 8/20/2021 is not entered in light of the Examiner's amendment to the claims filed on July 23, 2021 as noted below.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Lynda L. Calderone on 08/17/2021.

The claims filed on July 23, 2021 have been amended as follows: 
1. (Currently Amended) A combined machine for working a wire rod, in order to obtain metal products with a curved shape, the combined machine comprising 
a support bench, 

at least one curving unit operative on a work plane, wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod, 
said combined machine having a first vise means in the support bench, 
wherein the at least one slider also comprises, on the work plane, a bending unit, wherein the bending unit is provided with a central contrast pin and a bending pin rotatable peripherally to the contrast pin, 
said first vise means is movable in a direction orthogonal to the axis of movement; 
wherein the bending unit is configured to subject the wire rod to a localized deformation in a zone where the bending unit acts directly on the wire rod; and 
wherein the curving unit is configured to subject the wire rod to a continuous deformation for an extended longitudinal portion of a length of the wire rod.

2. (Previously Presented) The combined machine as in claim 1, wherein said at least one slider comprises, coordinated with the work plane, respective second vise means positionable orthogonally to the axis of movement.

3. (Currently Amended) The combined machine as in claim 1, wherein there are two of said at least one slider and the combined machine further comprises of the two sliders each of said two sliders being positionable orthogonally to the axis of movement.

4. (Previously Presented) The combined machine as in claim 1, wherein at least a part of said curving units and/or bending units is retractable with respect to said work plane of the respective slider.

5. (Previously Presented) The combined machine as in claim 3, wherein said two sliders are mobile along an axis of movement in an independent and controlled manner with respect to each other.

6. (Previously Presented) The combined machine as in claim 1, wherein one or more of said at least one slider, the bending unit, and the curving unit of the machine is operatively in communication with a programmable control, management and command unit.

7. (Currently Amended) The combined machine as in claim 1, wherein of said at least one slider is positioned aligned to the axis of movement.

8. (Currently Amended) The combined machine as in claim 1, wherein of said at least one slider is positioned misaligned to the axis of movement.

9. (Currently Amended) The combined machine as in claim 1, wherein said at least one slider provides a single drive means for driving both the functioning of said at least one curving unit and of said bending unit.

10. (Previously Presented) The combined machine as in claim 2, wherein said second vise means work as abutment means to prevent unwanted deformations in said wire rod.

11. (Currently Amended) A method with a combined machine as in claim 1, comprising 
feeding the wire rod so that said wire rod is made available on at least one of said at least one slider is mobile along said support bench, 
curving said wire rod on at least one of said at least one slider 
bending said wire rod; and
transporting said wire rod by said first vise means and/or a second vise means in cooperation with either or both of said at least one curving unit and said bending unit of said at least one slider 

12. (Currently Amended) A combined machine for working a wire rod, in order to obtain metal products with a curved shape, the combined machine comprising 
a support bench, 

a first vise means in the support bench, said first vise means movable in a direction orthogonal to the axis of movement, 
at least one curving unit operative on a work plane, wherein the curving unit comprises at least a curving roll and a contrast roll for curving the wire rod, 
wherein the at least one slider also comprises, 
(i) on the work plane, a bending unit, wherein the bending unit is provided with a central contrast pin and a bending pin rotatable peripherally to the contrast pin, and
(ii) coordinated with the work plane, respective second vise means positionable orthogonally to the axis of movement; and
wherein the bending unit is configured to subject the wire rod to a localized deformation in a zone where the bending unit acts directly on the wire rod; and 
wherein the curving unit is configured to subject the wire rod to a continuous deformation for an extended longitudinal portion of a length of the wire rod.


Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:


Claims 2-11 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 30, 2021